Title: To George Washington from Daniel Roberdeau, 4 June 1778
From: Roberdeau, Daniel
To: Washington, George


                    
                        Sir
                        York [Pa.] June 4th 1778
                    
                    I am ever loath to intrude on your Excellency, as I well know the great embarrassments attending your important sphere do not admit of any unnecessary or fruitless Correspondence, but I am as sensible of your attention to the most minute Circumstance which has a tendancy to promote the common Cause, therefore permit me to inform your  Excellency that the want of Smelters of lead is the only remora now in the way of supplying your Army in the most speedy & ample manner with that necessary Article, now transported from distant parts of the Continent, from a vein of Ore in this State, within nine miles of the navigation of a branch of Juniata. A large quantity of Ore is at the pits mouth, a mill for stamping constructed, & a Furnace will be finished, I expect within ten days from this time, but Artificers of the above Class are so scarce in this young Country, that having tryed to obtain them by advertising and from Deserters from the Brittish Army, I am at length constrained reluctantly to trouble you on the Subject. Colonel Scammell hints an expedient of sending into Philada; to bring out such, with a promise of a handsome reward. I would most cheerfully give such reward, but know not how to set about so hazardous an enterprize. My own mind has suggested the probability of such Characters being in your own Army, and whether they, only three wented, can serve their Country equally in the capacity of Soldiers. One Edward Harris a Sergeant of the 15th Virginia Regiment has been mentioned to me as a man of sobriety integrity and ingenuity in analyzing Metals, but does not profess to be compitent to the Business on a large scale, he has been spoke to in my behalf by Major Clark, and is willing to be enlarged on furlow to make a tryal. I will not trouble your Excellency by enlarging on these hints. Major Clark will proffer Encouragements if you should think proper, to issue your orders for obtaining these useful Artificers, without whom the prospect however flattering of a great internal resource of lead must fail. To prevent the Evacuation of the frontier of Bedford County and, for the general defence against Indian incursions I have built with Logs at the Mine in Sinking Spring Valley at the foot of Fisher Mountain, a Fort, Cabbin fashion, 50 yds square with a Bastion at each Corner. The Fort consists of 48 Cabbins about twelve feet square exclusive of the Bastions. I left Major Robt Clugage a discreet Officer in Command with about seventy men chiefly Militia, with a few Continental Troops raised to serve until the 1st Decr next. I most sincerely congratulate your Excellency on the happy prospect of publick Affairs and am with unfeigned regard Your Excellencys most obedient & very hume Ser.
                    
                        Daniel Roberdeau
                    
                